 ATLANTA GAS LIGHT COMPANY311WE WILL NOT refuse to bargain by insisting on the inclusionof article III, paragraph B, in the contract.WE WILL NOT in any like or related manner refuse to bargainby insisting on the inclusion of any unlawful clause in thecontract.IT IS FIIRTRER ORDERED that the complaint herein be dismissed inso-far as it alleges violations with respect to Section 8(b) (3) and (4)(ii) (A) other than those found herein.MEMBER FANNING took no part in the consideration of the aboveSupplemental Decision and Order.Atlanta Gas Light Company and General Teamsters Local 528,affiliated with the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Petitioner.Case No. 10-RC-6556.April 21, 1966DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, as amended, a hearing was held at Augusta, Georgia,on February 3, 1966, before Hearing Officer Scott P. Watson. There-The Hearing Officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Jenkins and Zagoria].Upon the entire record in this case, including the Employer's brief,the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner is a labor organization and claims to representcertain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.Petitioner seeks a unit of all distribution and service employeesemployed in the Employer's Augusta,, Georgia, division, excludingoffice clerical and all other employees.The unit requested wouldencompassa divisionwide group of operating employees in theEmployer's serviceand distribution departments.The parties agree158NLRB No. 26. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat employees of the service department install meters, service cus-tomer appliances, and perform related work in Augusta and sur-rounding communities in the Augusta division, and that employeesin the distribution department construct and maintain gas mains andcustomer service lines throughout the same area.Petitioner wouldalso include in the requested unit four contractor-inspectors (hereincalled inspectors), who inspect gasline projects built by independentcontractors, in order to assure compliance with construction stand-ards established by the Employer.Petitioner contends that theinspectors, although doing no physical work, have a sufficient com-munity of interest with the Employer's distribution and serviceemployees to warrant their inclusion in the requested unit, becausethey report to work where servicemen do, work under the same gen-eral conditions, and receive the same fringe benefits.The Employer agrees that a divisionwide unit of its distributionand service employees constitutes an appropriate unit for the purposesof collective bargaining, but maintains that the inspectors lack anycommunity of interest with distribution and service employees sincetheir duties pertain solely to the supervision of the work of independ-ent contractors, who utilize their own employees laying gas mains andservice lines pursuant to contracts with the Employer.The record shows that the inspectors' duties pertain solely to workperformed by employees of the various independent contractors, whoseprojects they inspect, and that they have virtually no contact withthe Employer's distribution and service employees.Normally, inspec-tors work the same hours as the contractors' employees (in order toassure inspection of projects as they progress) and they report forwork directly to the project under inspection.To facilitate thisarrangement, inspectors may authorize their own overtime if the con-tractor finds it necessary to work long hours to achieve prompt com-pletion of a project.It is also evident that the inspectors have a community of interestclosely allied to that of the Employer's managerial personnel. Theirmanagerial judgment is independently exercised (often at remotelocations) in matters of importance to the Employer.They mayorder corrections made in the work being performed, or order a proj-ect stopped entirely.Their approval of completed work is necessarybefore the contractor is paid.While they receive general supervisionfrom the Employer's superintendent at Augusta and the Employer'smanagers at two other division locations, their judgment with respectto contractor compliance with the Employer's construction standardsisgenerally accepted.Moreover, the record shows that inspectorsare included in the planning of forthcoming contractor projects ofimportance. RICHMOND LUMBER AND BUILDING SUPPLY COMPANY313On the basis of the above evidence, we find that the inspectors lacksufficientcommunity of interests with the Employer's distribution andservice employees to warrant their inclusion in the distribution andservice unit which the parties agree is appropriate.Accordingly, weshall exclude them from that unit.We also exclude the meterreadersand collectors on the basis of the stipulated evidence.,Accordingly, we find that the following employees constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act:All distribution and service employees of the Employer's Augusta,Georgia, division, including crewmen, distribution mechanics, labor-ers,meter repairmen,servicemen,and helpers, but excludingcontractor-inspectors,meterreaders, collectors,salesmen, officeclericalemployees, professional employees, guards, and supervisors as definedin the Act.[Text of Direction of Election omitted from publication.2]1SeeAtlantaGas Light Company,158 NLRB 240.An election eligibility list, containing the names and addresses of all the eligibile voters,must be filed by the Employer with the Regional Director for Region 10 within 7 daysafter the date of this Decision and Direction of Election.The Regional Director shallmake the list available to all parties to the election.No extension of time to file thislist shallbe granted by the Regional Director except in extraordinary circumstances.Failure to comply with this requirement shallbe grounds for setting aside the electionwhenever proper objections are fled.Excelsior Underwear,Inc., at al.,156 NLRB 1236.Milton Perel,Ruth S. Perel, J. Plotkin and Shirley P. Plotkin,Co-Partners in Their Own Right and as Guardians for CertainMinor Children,d/b/a Richmond Lumber and Building SupplyCompanyandLocal Union No. 1682,Charteredby UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO.Case No. 5-CA-3198.April 2,1966DECISION AND ORDEROn December 28, 1965, Trial Examiner W. Gerard Ryan issued hisDecision in the above-entitled proceeding, finding that the Respond-ents had engaged in and were engaging in certain unfair labor prac-tices and recommending that they cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision.Thereafter, the General Counsel filed exceptions tothe Decision.The Respondents also filed exceptions to the Decisionand a supporting brief.The Respondents further filed a brief insupport of those portions of the Decision excepted to by the GeneralCounsel.158 NLRB No. 40.